Citation Nr: 1008374	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome (IVDS), post 
operative laminectomy and lumbar fusion.

2.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

3.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 
to September 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which continued the 40 percent rating for the 
Veteran's service-connected (IVDS), post operative 
laminectomy and lumbar fusion.  

As support of his claim for a higher disability rating for 
his service-connected back disability, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge in March 2008.  

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not 
developed or adjudicated this issue.  In this regard, the 
U.S. Court of Appeals for Veterans Claims (Court) recently 
held that a request for a TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  

The issue of entitlement to TDIU due to service-connected 
disabilities is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence show the Veteran had 
thoracolumbar flexion of 30, with pain on motion, spasms, and 
guarding, but not unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Although there is functional loss upon motion of the 
thoracolumbar segments of his spine, the level of functional 
loss does not equate to unfavorable ankylosis.  There also no 
evidence of any incapacitating episodes.

2.  Throughout the appeal, the Veteran has at most "mild" 
bilateral radiculopathy in the left and right lower 
extremities associated with his service-connected lumbar 
spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for IVDS, post operative laminectomy and lumbar 
fusion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2009).

2.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected IVDS, post operative laminectomy and lumbar 
fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2009).  

3.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the right lower extremity associated with the Veteran's 
service-connected IVDS, post operative laminectomy and lumbar 
fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2005 and 
January 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the January 2009 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in January 2009, after issuance of the 
initial unfavorable AOJ decision in November 2005.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2005, followed by subsequent VCAA and Dingess notice in 
January 2009, the RO readjudicated the claim in an SSOC dated 
in December 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for an increased rating for his service-
connected back disorder, the aforementioned January 2009 VCAA 
letter was compliant with the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this 
letter advised the Veteran of the evidentiary and legal 
criteria necessary to substantiate a higher rating for his 
back disability.  In any event, the Federal Circuit Court 
recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim 
for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA 
letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran has submitted numerous 
statements in support of his claim.  He also has been 
provided VA examinations in connection with his claim.  
Additionally, he was provided an opportunity to provide 
testimony before a Veterans Law Judge at a videoconference 
hearing.  Thus, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2008 remand.  Specifically, 
the RO was instructed to provide to the Veteran VCAA notice 
pursuant to Vazquez-Flores, supra; and to provide the Veteran 
a VA orthopedic/neurological examination of his spine to 
determine the severity of his back disability.  The Board 
finds that the RO has complied with these instructions and 
that the VA examination report dated in July 2009 
substantially complies with the Board's December 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Spine Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, July 
2004) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the Veteran seeks a disability rating in excess of 40 
percent for a low back disorder.  38 C.F.R. § 4.71a.  This 
rating is effective from May 1, 1990.  The Board notes that 
the criteria for spine disorders were amended in September 
2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  In 
this case, the Veteran's claim for an increased rating was 
received in July 2005, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is applicable. 

The RO has rated the Veteran's low back disorder under 
Diagnostic Code 5241 (spinal fusion), 38 C.F.R. § 4.71a.  
However, although the Veteran had previously undergone a 
spinal fusion in the past, medical evidence reveals that the 
Veteran's predominant back disability is IVDS, the criteria 
of which the RO appears to have analyzed the Veteran's claim 
as well.  Thus, upon review of the regulations for evaluation 
of spine disorders, the Board believes that a more 
appropriate evaluation would be under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 ((intervertebral disc syndrome), and 
will proceed to evaluate and rate the Veteran's back disorder 
under this diagnostic code.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).    

Under the current version of the Rating Schedule, the 
Veteran's IVDS is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

With regard to orthopedic manifestations of the Veteran's low 
back disorder, the Board finds no basis to award a disability 
rating in excess of 40 percent.  38 C.F.R. § 4.7.  
Particularly, the VA examination in July 2009 found no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine warranting a higher 50-percent evaluation or 
unfavorable ankylosis of the entire spine warranting a 100-
percent rating.  See VA examination report dated in July 
2009.  The July 2009 VA examiner found the Veteran's forward 
flexion of the lumbar spine to be up to 30 degrees, 
indicative of a 40-percent rating for orthopedic 
manifestations under the General Rating Formula for Diseases 
and Injuries of the Spine.     

With regard to functional loss, during the July 2009 VA 
examination, the Veteran reported being unable to stand more 
than 10-15 minutes, to walk for more than a few hundred feet, 
to sit or drive for more than one hour, to bend or squat, to 
lift and carry more than a few pounds, or to wear a belt.  He 
also reported severe flare-ups at least weekly with duration 
of hours up to a day.  The July 2009 VA examiner noted that 
the Veteran used a cane, had an extremely antalgic gait, and 
had difficulty rising from sitting to standing posture.  
There were spasms, guarding, and pain with motion.  The VA 
examiner also indicated that the Veteran's back disorder 
prevents him from performing chores, exercising, and playing 
sports; has a severe effect on shopping and recreation; and a 
moderate effect on traveling, bathing, and dressing.  See VA 
examination report dated in July 2009.  Overall, although the 
Veteran's functional loss is significant, all of the factors 
of functional loss discussed above simply do not cause 
unfavorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.    

Under the current version of the Rating Schedule, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records reflect no 
incapacitating episodes whatsoever.  Significantly, the July 
2009 VA examiner also noted no incapacitating episodes.  
Overall, there is simply no evidence of bed rest prescribed 
by a physician to support the existence of any incapacitating 
episode due to IVDS.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the Veteran's service-connected back disability.  
38 C.F.R. § 4.3.  

Analysis - Separate Ratings for Bilateral Lower Extremity 
Radiculopathy

Throughout the appeal, VA examinations, VA and private 
treatment records, and the Veteran's credible lay statements 
document repeated instances of bilateral radiculopathy, 
pain, numbness, diminished sensation, and diminished 
reflexes to the lower extremities associated with his 
service-connected spine disorder.  Despite this evidence, the 
RO did not assign a separate rating for any left or right leg 
radiculopathy.      

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, also including neuritis and neuralgia of that 
nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to his lumbar spine disorder 
warranting separate additional 10 percent ratings for the 
lower extremities.  38 C.F.R. § 4.7.  Specifically, nearly 
all the medical and lay evidence of record documented 
radiating lower extremity symptoms of radiculopathy, 
radiating pain, and decreased and abnormal sensation and 
reflexes.  Specifically, VA neurological testing in July 2009 
indicated a slight decrease in movement in the ankles and 
great toe, impaired sensation in the lower extremities, and 
diminished reflexes in the ankles.  The July 2009 VA examiner 
further indicated that the lumbar radiculopathy to the right 
and left lower extremities is secondary to the Veteran's 
service-connected lumbar spine disorder.  See VA examination 
report dated in July 2009. 

However, the Veteran's own statements and the medical 
evidence of record documents no evidence of foot drop, bowel 
or bladder impairment due to his low back; significant 
sensory loss, weakness, muscle atrophy, loss of strength of 
the lower extremities; or other organic changes that could 
entitle him to a higher rating above 10 percent.  As such, 
separate 10 percent ratings, but no greater, for "mild" 
radiculopathy of the lower extremities associated with the 
Veteran's lumbar spine disorder are granted.  38 C.F.R. § 
4.3.       

Hart Consideration

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's back 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A disability rating in excess of 40 percent for IVDS, post 
operative laminectomy and lumbar fusion, is denied.

An initial 10 percent disability rating for radiculopathy of 
the left lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial 10 percent disability rating for radiculopathy of 
the right lower extremity associated with the lumbar spine 
disability is granted,  subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

Before addressing the merits of the Veteran's claim for 
entitlement to TDIU, the Board finds that additional 
development of the evidence is required.

As previously mentioned, the Board is referring for an extra-
schedular rating the Veteran's service-connected back 
disorder that is on appeal.  An extra-schedular rating is 
appropriate when the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  
38 C.F.R. § 3.321(b)(1). 

In this regard, generally, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran has the following service-connected 
disabilities:  IVDS, post operative laminectomy and lumbar 
fusion, rated as 40 percent disabling; left lower extremity 
radiculopathy, rated as 10 percent disabling; and right lower 
extremity radiculopathy, rated as 10 percent disabling.  The 
combined service-connected disability rating is 50 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  In 
determining the combined rating, the Board has considered the 
bilateral factor for the lower extremities, and the fact that 
all his disabilities ultimately are rated as one disability 
stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 
4.25, 4.26.  Consequently, his combined rating of 50 percent 
does not currently meet the percentage requirements set forth 
in 38 C.F.R. § 4.16(a).    

If, as here, a Veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disability, his case must 
be referred to the Director of Compensation and Pension 
Service for consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this regard, evidentiary records demonstrate a marked 
interference with employment due to the Veteran's back 
disorder.  Because of severe back pains that severely limit 
his physical activity and that radiate to his lower 
extremities, the Veteran reports being unemployed since 
either 1989 or 1992.  See videoconference hearing transcript 
dated in March 2008 and VA examination report dated in July 
2009.  Statements from the Veteran's private physicians also 
indicate that the Veteran's symptoms limit his physical 
activity and make it difficult for him to secure and maintain 
employment.  See statement from C.J. Rich, M.D., dated in May 
1990; and statement from J.C. Carson, D.O., dated in March 
2008.  Significantly, the aforementioned July 2009 VA 
examiner also opined that the Veteran's back disorder 
prevents him from gainful employment in both physical and 
sedentary occupations because he is severely limited in 
standing, walking, bending, squatting, lifting, and prolonged 
sitting; and that constant pain interferes with his ability 
to concentrate.  Overall, in light of the Veteran's worsening 
back disorder and his inability to maintain gainful 
employment, an extra-schedular evaluation is for 
consideration.

Moreover, although the Veteran's disability ratings fail to 
meet the percentage requirements of 38 C.F.R. § 4.16(a), 
probative evidence nonetheless exists that indicate that the 
Veteran is unable to obtain and maintain a substantially 
gainful occupation because of the severity of his service-
connected disabilities.  Thus, the Veteran's case must be 
referred to the Director of Compensation and Pension Service 
for consideration of possibly granting a TDIU on an extra-
schedular basis. 38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

In any event, extra-schedular consideration is warranted 
under the facts presented because, as the U.S. Federal Court 
of Appeals for the Eight Circuit announced in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Although entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b) are similar, they are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the Veteran's 
disabilities.  As stated earlier, exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required for an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular Veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board cannot assign an extra-schedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although Floyd dealt only with ratings under § 
3.321(b)(1), the analysis in that opinion would appear to 
apply to TDIU ratings under § 4.16(b) as well, in view of that 
section's similar requirement of referral to the Director of 
VA's Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993). 

Therefore, the Board is referring this case to the 
Undersecretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Submit this increased rating claim to 
the Undersecretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disability.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In making this 
determination, the July 2009 VA examiner's 
notation that the Veteran is unable to 
obtain or maintain gainful employment in 
both physical and sedentary occupations, 
and the Veteran's physicians' May 1990 and 
March 2008 statements that he is limited 
in physical activity and unable to secure 
and maintain gainful employment, should be 
given particular consideration due to the 
severity of the Veteran's low back 
disorder.  Also be mindful that "marginal 
employment" is not substantially gainful.  
See Moore (Robert) v. Derwinski, 
1 Vet. App. 356, 358 (1991); 
Faust v. West, 13 Vet. App. 342 (2000); 
and VA Adjudication Procedure Manual M21-
1, Part VI, paragraph 7.09(a)(7).  The 
severity of the Veteran's service-
connected disability, as well as his 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered. 

2.  If his extra-schedular claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


